Name: Commission Regulation (EC) No 463/2003 of 13 March 2003 on the issuing of system A3 export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy
 Date Published: nan

 Avis juridique important|32003R0463Commission Regulation (EC) No 463/2003 of 13 March 2003 on the issuing of system A3 export licences in the fruit and vegetables sector Official Journal L 070 , 14/03/2003 P. 0015 - 0016Commission Regulation (EC) No 463/2003of 13 March 2003on the issuing of system A3 export licences in the fruit and vegetables sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(1), as last amended by Regulation (EC) No 1176/2002(2), and in particular Article 4(4) thereof,Whereas:(1) Commission Regulation (EC) No 284/2003(3) opens an invitation to tender setting the indicative refund rates and indicative quantities for system A3 export licences, which may be issued, other than those tendered for as part of food aid.(2) In the light of the tenders submitted, the maximum refund rates and the percentages of quantities to be awarded for tenders quoting those maximum rates should be set.(3) In the case of tomatoes, the maximum rate necessary to award licences for the indicative quantity up to the quantities tendered for is more than one-and-a-half times the indicative refund rate,(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetable,HAS ADOPTED THIS REGULATION:Article 1In the case of tomatoes, the maximum refund rates and the percentages for reducing the quantities awarded under the invitation to tender opened by Regulation (EC) No 284/2003 shall be as set out in the Annex.Article 2This Regulation shall enter into force on 16 March 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 March 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 268, 9.10.2001, p. 8.(2) OJ L 170, 29.6.2002, p. 69.(3) OJ L 42, 15.2.2003, p. 25.ANNEX>TABLE>